DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 11/22/2021 and 2/22/2022 have been considered by the examiner. 
Response to Arguments
4.	Applicant’s arguments, filed 2/3/2022, have been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, which reflects applicant’s amendment.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (PG Pub U.S 2016/0183752).
11.	Regarding claim 1, Morin teaches a cleaning device (abstract and fig 1) comprising a vacuum cleaner (10) including a dust collecting container (0045, bin 50); and a dust collecting station (0045 and 0050; station 100) to which the dust collecting container is coupled (0045 and 0050), wherein the dust collecting station comprises: a suction device (126) configured to move air from the dust collecting container into the dust collecting station (0049, 0060, and 0075-0076), and comprising a fan (126, figs 11-12) and a motor for rotating the fan (para 0080), a collecting chamber (660; fig 12) configured to collect foreign substances that are moved together with the air (0075-0076), a suction flow path along (202/304; figs 11-12a,b) which air moves inside the dust collecting station (0075-0076 and 0080), a flow adjusting device comprising a plate provided in the suction flow path (1250, figs 12a,b) and configured to open or close the suction flow path (0079-0081), and at least one processor (14/1300, 0055) configured to: control the suction device to operate in response to the dust collecting container being coupled to the dust collecting station (0079-0081). 
Since the flow adjusting device is used to stop suction device operation, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the plate of the flow adjusting device before the plate is fully closed in order to stop suction operation.  Thus, during the process of moving the position of the plate towards the closed position, the suction airflow supplied to the dust container is changed.    

13.	Regarding claim 3, Morin teaches wherein the at least one processor is further configured to set the predetermined operation time to be longer based on an external power frequency becoming lower (0090, evacuating the robot even when the battery is not entirely depleted impolitely reads on setting predetermined operation time to be longer based on external power frequency being lower).
14.	Regarding claim 4, Morin teaches wherein the at least one processor is further configured to control the flow adjusting device to periodically open and close the suction flow path (para 0079-0081 and 0090-0092, scheduling different modes reads on periodically opening and closing suction flow path by controlling flow adjusting device), and set the predetermined operation time such that the flow adjusting device stops in a state of the suction flow path being open, based on an opening and closing period of the flow adjusting device for the suction flow path (0079-0081 and 0092).
15.	Regarding claim 5, since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor is further configured to control the flow adjusting device to close the suction flow path based on a predetermined waiting time elapsing after the suction device stops operating in order to start the air filtration mode (para 0079-0081).
 suction flow path, and output a second value in response to the flow adjusting device opening the suction flow path, and wherein the at least one processor, based on an external power frequency becoming lower, is further configured to delay a time point at which the suction flow path is determined as being closed after initiation of the output of the first value in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste. 
17.	Regarding claim 7, Morin teaches that the at least one processor is further configured to control the suction device to operate by: controlling voltage supplied to the suction device, and controlling the flow adjusting device to open the suction flow path while the voltage supplied to the suction device is increasing to a target voltage (0086 and 0090; while charging and evacuating).
18.	Regarding claim 8, Morin teaches wherein the dust collecting station further comprises an inputter configured to receive an input from a user (0050 and 0054).
19.	Regarding claim 9, wherein at least one processor, in response to receiving an action command through the inputter in response to the dust collecting container being connected to the dust collecting station, is further configured to control the suction device and the flow adjusting device to operate for a predetermined operation time (para 0090, setting evacuation schedule 
20.	Regarding claim 10, since Morin teaches that the evacuation operation can be scheduled at specific times Morin and that the user can control the operations, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least one processor, in response to receiving a stop command through the inputter while the suction device and the dust collecting container are operating, is further configured to: control the flow adjusting device to open the suction flow path, and control the suction device to stop operating after a predetermined waiting time from an input of the stop command in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste.
21.	Regarding claim 11, since Morin teaches that the evacuation operation can be scheduled at specific times Morin and that the user can control the operations, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one processor, in response to receiving an input of a suction mode through the inputter, is further configured to: control the suction device to operate, and control the flow adjusting device to open the suction flow path while the suction device is operating in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste.
22.	Regarding claim 12, Morin teaches that the dust collecting station further comprises: a display part on which an operation state is displayed, and a collecting chamber sensor configured to detect whether the collecting chamber is in a full state, and wherein the at least one processor is further configured to control the display to display a state of the collecting chamber in response to the collecting chamber being in a full state (0050, 0054, and 0085).
23.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (PG Pub U.S 2016/0183752 to Morin) and further in view of Kim (PG Pub U.S 2016/0051102).
24.	Regarding claim 13, Morin teaches light emitters to detect the debris collected (0064) but fails to specifically teach wherein the dust collecting station further comprises an ultraviolet lamp configured to irradiate at least one of the dust collecting container or the collecting chamber with ultraviolet rays.  However, Kim teaches a vacuum cleaning system wherein it is known to include a UV lamp (0053) in order to allow user to detect amount of debris collected in the container (0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitter of Morin to be a UV lamp as taught by Kim in order to achieve the predictable result of allowing user to detect amount of debris collected in the container.  
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714